Exhibit 10.2

 

  Barclays Bank PLC,   5 The North Colonnade   Canary Wharf, London E14 4BB  
Facsimile:+44(20)77736461   Telephone: +44 (20) 777 36810   c/o Barclays Capital
Inc.as Agent for Barclays Bank PLC   745 Seventh Ave   New York, NY 10019  
Telephone: +1 212 412 4000

 

DATE:    April 10, 2012 TO:    DFC Global Corp. ATTENTION:    Eric Erickson;
Treasurer TELEPHONE:    (610) 640-6495 FACSIMILE:    (610) 640-6435 FROM:   
Barclays Capital Inc., acting as Agent for Barclays Bank PLC TELEPHONE:    +1
212-412-4000 FACSIMILE:    +1 212-412-7519 SUBJECT:    Base Bond Hedge
Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Barclays Bank PLC
(“Dealer”), through its agent Barclays Capital Inc. (the “Agent”) , and DFC
Global Corp. (“Counterparty”) on the Trade Date specified below (the
“Transaction”). This Confirmation constitutes a “Confirmation” as referred to in
the Master Agreement specified below. Dealer is regulated by the Financial
Services Authority. Dealer is not a member of the Securities Investor Protection
Corporation.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern. Certain defined terms used herein
have the meanings assigned to them in the Indenture to be dated on or about
April 16, 2012 between Counterparty and U.S. Bank National Association, as
trustee (as may be amended, modified or supplemented from time to time, but only
if such amendment, modification or supplement is consented to by Dealer in
writing, the “Indenture”) relating to USD200,000,000 principal amount of 3.25%
senior convertible notes due 2017 (the “Convertible Notes”) issued by
Counterparty. In the event of any inconsistency between the Indenture and this
Confirmation, this Confirmation shall govern. For the avoidance of doubt,
references herein to sections of the Indenture are based on the draft of the
Indenture most recently reviewed by the parties at the time of this
Confirmation. If any relevant sections of the Indenture are changed, added, or
renumbered following execution of this Confirmation, the parties will amend this
Confirmation in good faith to preserve the economic intent of the parties.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.



--------------------------------------------------------------------------------

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to,
an agreement in the form of the ISDA 1992 Master Agreement (Multicurrency –
Cross Border) as if Dealer and Counterparty had executed an agreement (the
“Agreement”) in such form (without any Schedule but with the elections set forth
in this Confirmation) on the Trade Date. In the event of any inconsistency
between provisions of the Agreement and this Confirmation, this Confirmation
will prevail for the purpose of the Transaction. The parties hereby agree that
no Transaction other than the Transaction to which this Confirmation relates
shall be governed by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms: Trade Date:    April 10, 2012. Option Style:    Modified
American, as described below under “Procedures for Exercise”. Option Type:   
Call. Buyer:    Counterparty. Seller:    Dealer. Shares:    The common stock,
par value USD 0.001 per share, of Counterparty (Ticker symbol “DLLR”). Number of
Options:    200,000 Option Entitlement:    As of any date, a number of Shares
per Option equal to the “Applicable Conversion Rate” (as defined in the
Indenture) as of such date, but without regard to any adjustments to the
“Applicable Conversion Rate” (as defined in the Indenture) pursuant to Section
10.01(c) or Section 10.04(g) of the Indenture). Strike Price:    As provided in
Schedule A to this Confirmation. Applicable Percentage:    50%. Premium:    As
provided in Schedule A to this Confirmation. Premium Payment Date:    The
closing date for the initial issuance of the Convertible Notes. Exchange:    The
NASDAQ Stock Market. Related Exchange(s):    All Exchanges. Calculation Agent:
   Dealer. All determinations made by the Calculation Agent shall be made in
good faith and in a commercially reasonable manner. Following any determination
or calculation by the Calculation Agent hereunder, upon a written request by
Counterparty, the Calculation Agent will provide to Counterparty by e-mail to
the e-mail address provided by Counterparty in such written request a report (in
a commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail such determination or calculation, including,
where applicable, a description of the methodology and data applied, it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary models used by it for such determination or calculation.

 

2



--------------------------------------------------------------------------------

Procedures for Exercise: Potential Exercise Dates:    Each Conversion Date.
Conversion Dates:    Each “Conversion Date” (as defined in the Indenture).
Exercisable Options:    In respect of each Conversion Date, a number of Options
equal to the number of Convertible Notes in denominations of USD1,000 principal
amount surrendered for conversion on such Conversion Date in accordance with the
terms of the Indenture, subject to “Notice of Exercise” below, but no greater
than the Number of Options. Expiration Date:    Notwithstanding anything to the
contrary in section 3.1(f) of the Equity Definitions, “Expiration Date” shall
mean the earlier of (x) the last day on which any Convertible Notes remain
outstanding and (y) April 15, 2017. Multiple Exercise:    Applicable, as
provided under “Exercisable Options” above. Automatic Exercise:    Applicable,
subject to “Notice of Exercise” below. Notice of Exercise:    Notwithstanding
anything to the contrary in the Equity Definitions, in order to exercise any
Exercisable Options, Counterparty must notify Dealer in writing prior to 5:00
p.m., New York City time, on the day that is at least two “Scheduled Trading
Days” (as defined in the Indenture) prior to the first day of the “Applicable
Conversion Period” (as defined in the Indenture) in respect of the Convertible
Notes being converted on the Conversion Date relating to the relevant Exercise
Date (the “Notice Deadline”) of (i) the number of Options being exercised on
such Exercise Date; (ii) the Exercise Date; (iii) the scheduled commencement
date of the “Applicable Conversion Period” (as defined in the Indenture); and
(iv) the scheduled settlement date under the Indenture for the relevant
Convertible Notes converted on the Conversion Date corresponding to such
Exercise Date; provided that in respect of Convertible Notes with a Conversion
Date during the period beginning on, and including the 45th “Scheduled Trading
Day” (as defined in the Indenture) prior to the “Stated Maturity” (as defined in
the Indenture) for such Convertible Notes and ending on the second “Scheduled
Trading Day” immediately preceding the “Stated Maturity” (as defined in the
Indenture), the Notice Deadline shall be the first “Scheduled Trading Day” (as
defined in the Indenture) immediately preceding the “Stated Maturity” (as
defined in the Indenture).

 

3



--------------------------------------------------------------------------------

Settlement Terms: Net Share Settlement:    In respect of an Exercise Date
occurring on a Conversion Date, in lieu of the obligations set forth in Sections
8.1 and 9.1 of the Equity Definitions, and subject to “Notice of Exercise”
above, Dealer shall deliver to Counterparty on the related Settlement Date, with
respect to the number of Options exercised on such Exercise Date, a number of
Shares equal to the product of the Applicable Percentage and the aggregate
number of Shares that Counterparty is obligated to deliver to the holder(s) of
the related Convertible Notes converted on such Conversion Date pursuant to
Section 10.03(a)(i)(B) of the Indenture (the “Settlement Amount”), plus cash in
lieu of any fractional Share based on the “Closing Sale Price” (as such term is
defined in the Indenture) on the final “Trading Day” (as such term is defined in
the Indenture) of the “Applicable Conversion Period” (as such term is defined in
the Indenture); provided that such obligation shall be determined excluding any
Shares that Counterparty is obligated to deliver to holder(s) of the Convertible
Notes as a result of any adjustments to the “Applicable Conversion Rate” (as
defined in the Indenture) as set forth in Section 10.01(c) or Section 10.04(g)
of the Indenture; provided, further, that if Counterparty is permitted to or
required to exercise discretion under the terms of the Indenture with respect to
any determination, calculation or adjustment relevant to conversion of the
Convertible Notes including, but not limited to, the volume-weighted average
price of the Shares, Counterparty shall consult with Dealer with respect thereto
and the Calculation Agent shall make such determination, calculation or
adjustment for purposes of the Transaction. Notice of Delivery Obligation:    No
later than the Scheduled Trading Day immediately following the last day of the
“Applicable Conversion Period” (as defined in the Indenture), Counterparty shall
give Dealer notice of the final number of Shares comprising the Settlement
Amount; it being understood, for the avoidance of doubt, that the requirement of
Counterparty to deliver such notice shall not limit Counterparty’s obligations
with respect to “Notice of Exercise” above in any way. Settlement Date:    In
respect of an Exercise Date occurring on a Conversion Date, the settlement date
for the Shares to be delivered in connection with the related Convertible Notes
under the terms of the Indenture; provided that the Settlement Date shall not be
prior to the later of (i) the third “Scheduled Trading Day” (as such term is
defined in the Indenture) immediately following the final day of “Applicable
Conversion Period” (as defined in the Indenture), or (ii) the Scheduled Trading
Day immediately following the date on which Counterparty gives notice to Dealer
of such Settlement Date. Settlement Currency:    USD.

 

4



--------------------------------------------------------------------------------

Other Applicable Provisions:    The provisions of Sections 9.4 (except that
“Settlement Date” shall be as defined above, unless a Settlement Disruption
Event prevents delivery of such Shares on that date), 9.8, 9.9, 9.10, 9.11 and
9.12 of the Equity Definitions shall be applicable; provided that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Counterparty is the issuer of the Shares. Restricted Certificated Shares:   
Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares in certificated form representing the
Settlement Amount to Counterparty in lieu of delivery through the Clearance
System. Share Adjustments: Method of Adjustment:    Calculation Agent
Adjustment, which means that, notwithstanding Section 11.2(c) of the Equity
Definitions, upon any adjustment to the “Applicable Conversion Rate” (as defined
in the Indenture) and/or the nature of the Shares under the Convertible Notes
pursuant to the Indenture (other than an adjustment to the “Applicable
Conversion Rate” (as defined in the Indenture) pursuant to Section 10.01(c) and
Section 10.04(g) of the Indenture), the Calculation Agent will make a
corresponding commercially reasonable adjustment to any one or more of the
Strike Price, Number of Options, the Option Entitlement and any other variable
relevant to the exercise, settlement, payment or other terms of the Transaction.
Counterparty agrees that it will notify Dealer prior to the effectiveness of any
such adjustment and, to the extent such adjustment requires an exercise of
discretion by Counterparty under the terms of the Indenture, it shall consult
with the Calculation Agent in order to achieve a commercially reasonable
adjustment, determination or calculation. Potential Adjustment Events:   
Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
Sections 10.04(a), 10.04(b), 10.04(c), 10.04(d) and 10.04(e) of the Indenture
that would result in an adjustment to the “Applicable Conversion Rate” (as
defined in the Indenture) of the Convertible Notes; provided that in no event
shall there be any adjustment hereunder as a result of an adjustment to the
“Applicable Conversion Rate” (as defined in the Indenture) pursuant to Section
10.01(c) or Section 10.04(g) of the Indenture. Extraordinary Events: Merger
Events:    Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger
Event” means the occurrence of any event or condition set forth in Section
10.06(a) of the Indenture.

 

5



--------------------------------------------------------------------------------

Notice of Merger Consideration:    Upon the occurrence of a Merger Event that
causes the Shares to be converted into or exchanged for more than a single type
of consideration (determined based in part upon the form of election of the
holders of the Shares), Counterparty shall promptly notify the Calculation Agent
in writing of the kind and amount of consideration actually received by holders
of a majority of holders of Shares that voted for such an election (if electing
between two types of consideration) or holders of a plurality of holders of
Shares that voted for such an election (if electing between more than two types
of consideration), as the case may be; provided that in no event shall the date
of such notification be later than the date on which such Merger Event is
consummated. Consequences of Merger Events:    Notwithstanding Section 12.2 of
the Equity Definitions, upon the occurrence of a Merger Event, the Calculation
Agent shall make a corresponding adjustment in respect of any adjustment under
the Indenture to any one or more of the nature of the Shares, the Strike Price,
the Number of Options, the Option Entitlement and any other variable relevant to
the exercise, settlement, payment or other terms of the Transaction; provided,
however, that such adjustment shall be made without regard to any adjustment to
the “Applicable Conversion Rate” (as defined in the Indenture) for the issuance
of additional shares as set forth in Section 10.01(c) or Section 10.04(g) of the
Indenture. Nationalization, Insolvency or Delisting:    Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange. Additional Disruption
Events:   

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, and (ii) by replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position”.

Failure to Deliver:

   Not Applicable.

Insolvency Filing:

   Applicable; provided that the definition of “Insolvency Filing” in Section
12.9 of the Equity Definitions shall be amended by deleting the clause “provided
that proceedings instituted or petitions presented by creditors and not
consented to by the Issuer shall not be deemed an Insolvency Filing” at the end
of such definition and replacing it with the following: “; or it has instituted
against it a proceeding seeking a judgment of insolvency or bankruptcy or any
other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation by a creditor and such proceeding is not dismissed, discharged,
stayed or restrained in each case within fifteen (15) days of the institution or
presentation thereof.”

 

6



--------------------------------------------------------------------------------

   Section 12.9(b)(i) of the Equity Definitions is hereby amended by adding the
following sentence at the end: “If neither party elects to terminate the
Transaction, the Calculation Agent may in its sole discretion adjust the terms
of the Transaction upon the occurrence of such an event pursuant to Modified
Calculation Agent Adjustment (as if such event were a Tender Offer).”

Hedging Disruption:

  

Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is hereby
modified by inserting the following two paragraphs at the end of such Section:

 

“Such inability described in phrases (A) or (B) above shall not constitute a
“Hedging Disruption” unless such inability does not result from factors
particular to Hedging Party (such as Hedging Party’s creditworthiness or
financial position, or particular actions or transactions undertaken by the
Hedging Party unrelated to the hedging of the Transaction).

 

For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”

Increased Cost of Hedging:

   Applicable.

Hedging Party:

   Dealer or an affiliate of Dealer that is involved in the hedging of this
Transaction for all applicable Additional Disruption Events.

Determining Party:

   Dealer for all applicable Extraordinary Events. Acknowledgments:
Non-Reliance:    Applicable. Agreements and Acknowledgments Regarding Hedging
Activities:    Applicable. Additional Acknowledgments:    Applicable.

3. Mutual Representations, Warranties and Agreements.

Each of Dealer and Counterparty represents and warrants to, and agrees with, the
other party that:

 

  (a) Commodity Exchange Act. It is an “eligible contract participant” within
the meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended
(the “CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in Section 1a(33) of the CEA.

 

  (b) Securities Act. It is a “qualified institutional buyer” as defined in Rule
144A under the U.S. Securities Act of 1933, as amended (the “Securities Act”),
or an “accredited investor” as defined in Section 2(a)(15)(ii) of the Securities
Act.

 

  (c)

ERISA. The assets used in the Transaction (1) are not assets of any “plan” (as
such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S.

 

7



--------------------------------------------------------------------------------

  Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) subject
to Title I of ERISA, and (2) do not constitute “plan assets” within the meaning
of Department of Labor Regulation 2510.3-101, 29 CFR Section 2510-3-101.

4. Representations, Warranties and Agreements of Counterparty.

In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty further represents, warrants and agrees
that:

 

  (a) the representations and warranties of Counterparty set forth in Section 2
of the Purchase Agreement dated as of the Trade Date between Counterparty and
Barclays Capital Inc., as representative of the purchasers party thereto (the
“Purchase Agreement”), are true and correct and are hereby deemed to be repeated
to Dealer as if set forth herein;

 

  (b) Counterparty is not as of the Trade Date or the Premium Payment Date and
shall not be after giving effect to the transactions contemplated hereby,
“insolvent” (as such term is defined in Section 101(32) of the U.S. Bankruptcy
Code (Title 11 of the United States Code) (the “Bankruptcy Code”)) and on each
such date Counterparty would be able to purchase a number of Shares equal to the
Number of Shares in compliance with the laws of the jurisdiction of
Counterparty’s incorporation or organization;

 

  (c) Counterparty shall promptly provide written notice to Dealer upon
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Adjustment Event, a Merger Event or any other
Extraordinary Event; provided, however, that should Counterparty be in
possession of material non-public information regarding Counterparty,
Counterparty shall not communicate such information to Dealer;

 

  (d) The Transaction will not directly or indirectly violate Rule 13e-1 or Rule
13e-4 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”));

 

  (e) Counterparty has (and shall at all times during the Transaction have) the
capacity and authority to invest directly in the Shares underlying the
Transaction and has not entered into the Transaction with the intent to avoid
any regulatory filings;

 

  (f) Counterparty’s financial condition is such that it has no need for
liquidity with respect to its investment in the Transaction and no need to
dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness;

 

  (g) Counterparty’s investments in and liabilities in respect of the
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and Counterparty is able to bear any loss in
connection with the Transaction, including the loss of its entire investment in
the Transaction;

 

  (h) Counterparty understands, agrees and acknowledges that Dealer has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law;

 

  (i) each of Counterparty’s filings under the Securities Act, the Exchange Act,
or other applicable securities laws that are required to be filed have been
filed and that, as of the respective dates thereof and as of the date of this
representation, such filings when considered as a whole (with the more recent
such filings deemed to amend inconsistent statements contained in any earlier
such filings) do not contain any misstatement of a material fact or any omission
of a material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading;

 

8



--------------------------------------------------------------------------------

  (j) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended;

 

  (k) Counterparty understands, agrees and acknowledges that no obligations of
Dealer to it hereunder shall be entitled to the benefit of deposit insurance and
that such obligations shall not be guaranteed by any affiliate of Dealer or any
governmental agency;

 

  (l) (A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Dealer or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Dealer or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction;

 

  (m) without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities from Equity
and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or
any successor issue statements) or under FASB’s Liabilities & Equity Project;

 

  (n) Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares) or otherwise in violation of the Exchange
Act;

 

  (o) Counterparty has not entered into any obligation that would contractually
limit it from effecting Net Share Settlement under this Transaction and it
agrees not to enter into any such obligation during the term of this
Transaction;

 

  (p) Counterparty shall deliver to Dealer an opinion of counsel, dated as of
the Trade Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement, containing
customary exceptions, assumptions and qualifications, in each case reasonably
acceptable to Dealer; and

 

  (q) No state or local (including non-U.S. jurisdictions) law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares, except
(x) as previously disclosed by Counterparty to Dealer and (y) any such
reporting, consent, registration or other requirement that would not have a
material adverse effect on Dealer in respect of the Transaction.

5. Other Provisions.

 

  (a) Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Counterparty shall be transmitted exclusively
through Agent.

 

9



--------------------------------------------------------------------------------

  (b) Additional Termination Event. If (i) an Amendment Event occurs, (ii) a
Repayment Event occurs or (iii) an “Event of Default” with respect to
Counterparty under the terms of the Convertible Notes as set forth in
Section 6.01 of the Indenture occurs and the Convertible Notes are declared due
and payable, an Additional Termination Event shall occur in respect of which
(A) Counterparty shall be the sole Affected Party and the Transaction shall be
the sole Affected Transaction and (B) Dealer shall be the party entitled to
designate an Early Termination Date pursuant to Section 6(b) of the Agreement;
provided that in the case of a Repayment Event the Transaction shall be subject
to termination only in respect of the number of Convertible Notes that cease to
be outstanding in connection with or as a result of such Repayment Event.

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver with respect to (i) any term of the Indenture or the
Convertible Notes governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Notes (including changes to the “Applicable
Conversion Rate” (as defined in the Indenture), conversion settlement dates or
conversion conditions), or (ii) any term that would require consent of the
holders of not less than 100% of the principal amount of the Convertible Notes
to amend, in each case without the prior written consent of Dealer, such consent
not to be unreasonably withheld.

“Repayment Event” means that (A) any Convertible Notes are repurchased (whether
in connection with or as a result of a change of control, howsoever defined, or
for any other reason) by Counterparty or any of its subsidiaries, (B) any
Convertible Notes are delivered to Counterparty or any of its subsidiaries in
exchange for delivery of any property or assets of Counterparty or any of its
subsidiaries (howsoever described), (C) any principal of any of the Convertible
Notes is repaid prior to the final maturity date of the Convertible Notes
(whether following acceleration of the Convertible Notes or otherwise), or
(D) any Convertible Notes are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty or any of its affiliates (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction; provided that, in the case of clause (B) and clause (D),
conversions of the Convertible Notes pursuant to the terms of the Indenture as
in effect on the date hereof shall not be Repayment Events.

 

  (c)

Notwithstanding anything to the contrary in this Confirmation (including,
without limitation, the provisions opposite the captions “Net Share Settlement”
in Section 2 of this Confirmation), the receipt by Dealer from Counterparty,
within the applicable time period set forth under “Notice of Exercise” above, of
any Notice of Exercise in respect of Exercisable Options that relate to the
Convertible Notes as to which additional Shares would be added to the
“Applicable Conversion Rate” (as defined in the Indenture) pursuant to
Section 10.01(c) of the Indenture in connection with a “Fundamental Change” (as
defined in the Indenture) shall constitute an Additional Termination Event as
provided in this Section 5(c). Upon receipt of any such Notice of Exercise,
Dealer shall designate an Exchange Business Day following such Additional
Termination Event (which Exchange Business Day shall in no event be earlier than
the related settlement date for such Convertible Notes) as an Early Termination
Date with respect to the portion of this Transaction corresponding to a number
of Exercisable Options (the “Make-Whole Conversion Options”) equal to the lesser
of (A) the number of such Exercisable Options specified in such Notice of
Exercise and (B) the Number of Options as of the date Dealer designates such
Early Termination Date and, as of such date, the Number of Options shall be
reduced by the number of Make-Whole Conversion Options. Any payment hereunder
with respect to such termination shall be calculated pursuant to Section 6 of
the Agreement as if (1) an Early Termination Date had been designated in respect
of a Transaction having terms identical to this Transaction and a Number of
Options equal to the number of Make-Whole Conversion Options, (2) Counterparty
were the sole Affected Party with respect to such Additional Termination Event
and (3) the terminated portion of the Transaction were the sole Affected
Transaction (and, for the avoidance of doubt, in determining the amount payable
pursuant to Section 6 of the Agreement, the Calculation Agent shall not take
into account any adjustments to the Option Entitlement that result from

 

10



--------------------------------------------------------------------------------

  corresponding adjustments to the “Applicable Conversion Rate” (as defined in
the Indenture) pursuant to Section 10.01(c) of the Indenture); provided that the
amount of cash deliverable pursuant to Section 6 of the Agreement in respect of
such early termination by Dealer to Counterparty shall not be greater than the
product of (x) the Applicable Percentage and (y) the excess of (I) (1) the
number of Make-Whole Conversion Options multiplied by (2) the “Applicable
Conversion Rate” (as defined in the Indenture) (after taking into account any
applicable adjustments to the “Applicable Conversion Rate” (as defined in the
Indenture) pursuant to Section 10.01(c) of the Indenture) multiplied by (3) a
price per Share determined by the Calculation Agent over (II) the aggregate
principal amount of such Convertible Notes, as determined by the Calculation
Agent in a commercially reasonable manner.

 

  (d)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
Options Equity Percentage as determined on such day is (i) equal to or greater
than 8.0% and (ii) greater by 0.5% than the Options Equity Percentage included
in the immediately preceding Repurchase Notice (or, in the case of the first
such Repurchase Notice, greater than the Options Equity Percentage as of the
Trade Date). The “Options Equity Percentage” as of any day is the fraction
(A) the numerator of which is the sum of (1) the product of the Applicable
Percentage, the Number of Options in aggregate, and the Option Entitlement and
(2) the aggregate number of Shares underlying any other call options sold by
Dealer to Counterparty, and (B) the denominator of which is the number of Shares
outstanding on such day. Counterparty agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Dealer’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney’s fees),
joint or several, which an Indemnified Person may become subject to, as a result
of Counterparty’s failure to provide Dealer with a Repurchase Notice on the day
and in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person in respect of the foregoing, such Indemnified Person
shall promptly notify Counterparty in writing, and Counterparty, upon request of
the Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (d) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified

 

11



--------------------------------------------------------------------------------

  Person at law or in equity. The indemnity and contribution agreements
contained in this paragraph shall remain operative and in full force and effect
regardless of the termination of the Transaction.

 

  (e) Rule 10b-18.

(i) Except as disclosed to Dealer in writing prior to the date on which the
offering of the Convertible Notes was first announced, Counterparty represents
and warrants to Dealer that it has not made any purchases of blocks by or for
itself or any of its Affiliated Purchasers pursuant to the one block purchase
per week exception in Rule 10b-18(b)(4) under the Exchange Act during each of
the four calendar weeks preceding such date (“Rule 10b-18 purchase,” “blocks”
and “Affiliated Purchaser” each as defined in Rule 10b-18 under the Exchange
Act). Counterparty agrees and acknowledges that it shall not, and shall cause
its affiliates and Affiliated Purchasers not to, directly or indirectly
(including by means of a derivative instrument) enter into any transaction to
purchase any Shares during the period beginning on such date and ending on the
day on which Dealer has informed Counterparty in writing that it has completed
all purchases of Shares to hedge initially its exposure to the Transaction.

(ii) On any day during any “Applicable Conversion Period” (as defined in the
Indenture), neither Counterparty nor any “affiliate” or “affiliated purchaser”
(each as defined in Rule 10b-18 of the Exchange Act (“Rule 10b-18”)) shall
directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares, except
through Dealer.

(iii) Counterparty agrees that it (A) will not, on any day during any
“Applicable Conversion Period” (as defined in the Indenture) (to the extent
within Counterparty’s reasonable control), make, or permit to be made, any
public announcement (as defined in Rule 165(f) under the Securities Act) of any
Merger Transaction or potential Merger Transaction unless such public
announcement is made prior to the opening or after the close of the regular
trading session on the Exchange for the Shares; (B) shall promptly (but in any
event prior to the next opening of the regular trading session on the Exchange)
notify Dealer following any such announcement that such announcement has been
made; and (C) shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide Dealer with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through Dealer or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the
announcement date. Such written notice shall be deemed to be a certification by
Counterparty to Dealer that such information is true and correct. In addition,
Counterparty shall promptly notify Dealer of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. “Merger Transaction” means any merger, acquisition or similar
transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.

 

  (f)

Regulation M. (x) Counterparty (A) was not on the date on which the offering of
the Convertible Notes was first announced, has not since such date, and is not
on the date hereof, engaged in a distribution, as such term is used in
Regulation M under the Exchange Act, of any securities of Counterparty, other
than the distribution of the Convertible Notes and (B) shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date, and (y)(A) on any day during any
“Applicable Conversion Period” (as defined in the Indenture), the Shares or

 

12



--------------------------------------------------------------------------------

  securities that are convertible into, or exchangeable or exercisable for
Shares, are not, and shall not be, subject to a “restricted period,” as defined
in Regulation M and (B) Counterparty shall not engage in any “distribution,” as
such term is defined in Regulation M, other than a distribution meeting the
requirements of the exceptions set forth in sections 101(b)(10) and 102(b)(7) of
Regulation M, until the second Exchange Business Day immediately following the
last day in such “Applicable Conversion Period” (as defined in the Indenture).

 

  (g) Early Unwind. In the event the sale of the “Firm Notes” is not consummated
with the purchasers for any reason by the close of business in New York on
April 16, 2012 (or such later date as agreed upon by the parties) (April 16,
2012 or such later date as agreed upon being the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that, to the extent that the Early Unwind Date occurred as
a result of a breach of the Purchase Agreement by Counterparty, Counterparty
shall reimburse Dealer for any costs or expenses (including market losses,
unless Counterparty agrees to purchase any such Shares at the cost at which
Dealer purchased such Shares) relating to the unwinding of its hedging
activities in connection with the Transaction (including any loss or cost
incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position). The amount of any such
reimbursement shall be determined by Dealer in its sole good faith discretion in
a commercially reasonable manner. Dealer shall notify Counterparty of such
amount and Counterparty shall pay such amount in immediately available funds on
the Early Unwind Date. Dealer and Counterparty represent and acknowledge to the
other that, subject to the proviso included in this paragraph, upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

 

  (h) Transfer or Assignment.

Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (i) with respect to any Transfer Options, Counterparty shall not be released
from its notice, indemnification and other obligations set forth in Section 2
(regarding Extraordinary Events), Section 4(c), Section 5(d) or Section 5(o) of
this Confirmation;

 

  (ii) any Transfer Options shall only be transferred or assigned to a third
party that is a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended);

 

  (iii) such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

  (iv) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

 

13



--------------------------------------------------------------------------------

  (v) an Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (vi) without limiting the generality of clause (ii), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (iv) and (v) will not occur upon or
after such transfer and assignment; and

 

  (vii) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

Notwithstanding any provision of the Agreement to the contrary, Dealer may,
subject to applicable law, freely transfer and assign all of its rights and
obligations under the Transaction without the consent of Counterparty, to
(x) any affiliate of Dealer, or (y) to any third party: in either case with a
rating (or whose guarantor has a rating) for its long term, unsecured and
unsubordinated indebtedness of A- or better by Standard & Poor’s Ratings
Services or its successor (“S&P”), or A3 or better by Moody’s Investors Service,
Inc. or its successor (“Moody’s”) or, if either S&P or Moody’s ceases to rate
such debt, at least an equivalent rating or better by a substitute rating agency
mutually agreed by Counterparty and Dealer; provided that in the case of clause
(x) or (y), Counterparty will not, as a result of such transfer and/or
assignment, be required under the Agreement or this Confirmation to (i) pay to
the transferee or assignee an amount greater than the amount that it would have
been required to pay to Dealer in the absence of such transfer or assignment or
(ii) receive from the transferee or assignee an amount less than the amount that
Counterparty would have received from Dealer in the absence of such transfer or
assignment, in each case, based on the circumstances in effect on the date of
such transfer or assignment. Dealer shall provide Counterparty with written
notice of any assignment pursuant to clause (x).

If at any time at which (1) the Equity Percentage exceeds 8.0% or (2) Dealer,
Dealer Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under Section 203 of the Delaware General Corporation
Law (the “DGCL Takeover Statute”), under any relevant state corporate law or
under any state or federal bank holding company or banking laws, or other
federal, state or local regulations or regulatory orders applicable to ownership
of Shares (“Applicable Laws”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person under Applicable Laws (including, without limitation, “interested
stockholder” or “acquiring person” status under the DGCL Takeover Statute) and
with respect to which such requirements have not been met or the relevant
approval has not been received minus (y) 1.0% of the number of Shares
outstanding on the date of determination (either such condition described in
clause (1) or (2), an “Excess Ownership Position”) and Dealer is unable, after
commercially reasonable efforts, to effect a transfer or assignment on pricing
terms and within a time period reasonably acceptable to it of all or a portion
of the Transaction pursuant to the preceding sentence such that an Excess
Ownership Position no longer exists, Dealer may designate any Scheduled Trading
Day as an Early Termination Date with respect to a portion (the “Terminated
Portion”) of the Transaction, such that an Excess Ownership Position no longer
exists. In the event that Dealer so designates an Early Termination Date with
respect to a portion of this Transaction, a payment shall be made pursuant to
Section 6 of the Agreement as if (x) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Shares equal to the Terminated Portion,
(y) Counterparty shall be the sole Affected Party with respect to such partial
termination and (z) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions of paragraph 5(m) shall apply
to any

 

14



--------------------------------------------------------------------------------

amount that is payable by Dealer to Counterparty pursuant to this sentence). The
“Equity Percentage” as of any day is the fraction, expressed as a percentage,
(A) the numerator of which is the number of Shares that Dealer and any of its
affiliates subject to aggregation with Dealer, for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act, and all persons who may
form a “group” (within the meaning of Rule 13d-5(b)(1) under the Exchange Act)
with Dealer (“Dealer Group”), beneficially own (within the meaning of Section 13
of the Exchange Act) on such day and (B) the denominator of which is the number
of Shares outstanding on such day.

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Dealer’s obligations in respect of the Transaction and
any such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.

 

  (i) Staggered Settlement. Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, Dealer will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date, but not prior to the beginning of the “Applicable
Conversion Period” (as defined in the Indenture) or delivery times and how it
will allocate the Shares it is required to deliver under “Net Share Settlement”
above among the Staggered Settlement Dates or delivery times; and (ii) the
aggregate number of Shares that Dealer will deliver to Counterparty hereunder on
all such Staggered Settlement Dates and delivery times will equal the number of
Shares that Dealer would otherwise be required to deliver on such Nominal
Settlement Date.

 

  (j) Role of Agent. Each of Dealer and Counterparty acknowledges to and agrees
with the other party hereto and to and with the Agent that (i) the Agent is
acting as agent for Dealer under the Transaction pursuant to instructions from
such party, (ii) the Agent is not a principal or party to the Transaction, and
may transfer its rights and obligations with respect to the Transaction,
(iii) the Agent shall have no responsibility, obligation or liability, by way of
issuance, guaranty, endorsement or otherwise in any manner with respect to the
performance of either party under the Transaction, (iv) Dealer and the Agent
have not given, and Counterparty is not relying (for purposes of making any
investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Dealer or the Agent, other than the
representations expressly set forth in this Confirmation or the Agreement, and
(v) each party agrees to proceed solely against the other party, and not the
Agent, to collect or recover any money or securities owed to it in connection
with the Transaction. Each party hereto acknowledges and agrees that the Agent
is an intended third party beneficiary hereunder. Counterparty acknowledges that
the Agent is an affiliate of Dealer. Dealer will be acting for its own account
in respect of this Confirmation and the Transaction contemplated hereunder.

 

  (k) Regulatory Provisions. The time of dealing for the Transaction will be
confirmed by Dealer upon written request by Counterparty. The Agent will furnish
to Counterparty upon written request a statement as to the source and amount of
any remuneration received or to be received by the Agent in connection with the
Transaction.

 

  (l)

Netting and Setoff. Obligations under the Transaction shall not be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
any other obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
obligations under the Transaction, whether arising under the Agreement, this
Confirmation, under any other

 

15



--------------------------------------------------------------------------------

  agreement between the parties hereto, by operation of law or otherwise, and
each party hereby waives any such right of setoff, netting or recoupment
provided that both parties agree that subparagraph (ii) of Section 2(c) of the
Agreement shall apply to the Transaction.

 

  (m) Alternative Calculations and Dealer Payment on Early Termination and on
Certain Extraordinary Events. If Dealer owes Counterparty any amount in
connection with the Transaction (i) pursuant to Sections 12.2, 12.3 (and
“Consequences of Merger Events” above), 12.6, 12.7 or 12.9 of the Equity
Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Dealer shall be required to satisfy any such Payment Obligation by
delivery of Termination Delivery Units (as defined below), unless Counterparty
elects for Dealer to satisfy any such Payment Obligation by delivering cash (in
which case the provisions in Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the
Equity Definitions or Section 6(d)(ii) of the Agreement, as the case may be,
shall apply in lieu of the provision set forth in this paragraph below) by
giving irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than noon New York time on the Early Termination
Date or other date the Transaction is cancelled or terminated, as applicable,
where such notice shall include a representation and warranty from Counterparty
that it is not, as of the date of the telephonic notice and the date of such
written notice, aware of any material non-public information concerning itself
or the Shares (where “material” shall have the meaning set forth in paragraph
5(s) below); provided that if Counterparty elects to require Dealer to satisfy
its Payment Obligation by paying cash, Dealer shall have the right (without
regard to the exceptions set forth in clauses (i) and (ii) above), in its sole
discretion, to elect to satisfy its Payment Obligation by delivery of
Termination Delivery Units, notwithstanding Counterparty’s election to the
contrary; and provided further that Counterparty shall be deemed to have elected
for Dealer to pay cash in respect of any Payment Obligation in the event of
(i) an Insolvency, a Nationalization or a Merger Event, in each case, in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default in which Counterparty is the Defaulting Party
or a Termination Event in which Counterparty is the Affected Party, which Event
of Default or Termination Event resulted from an event or events within
Counterparty’s control. Within a commercially reasonable period of time
following the relevant Early Termination Date or other relevant date on which
the Transaction is cancelled or terminated, as applicable, Dealer shall deliver
to Counterparty a number of Termination Delivery Units having a fair market
value (net of any brokerage and underwriting commissions and fees, including any
customary private placement fees) equal to the amount of such Payment Obligation
(such number of Termination Delivery Units to be delivered to be determined by
the Calculation Agent as the number of whole Termination Delivery Units that
could be purchased over a commercially reasonable period of time with the cash
equivalent of such Payment Obligation). If the provisions set forth in this
paragraph are applicable, the provisions of Sections 9.8, 9.9, 9.10, 9.11
(modified as described above) and 9.12 of the Equity Definitions shall be
applicable, except that all references to “Shares” shall be read as references
to “Termination Delivery Units.” “Termination Delivery Units” means in the case
of a Termination Event, Event of Default or Delisting, one Share or, in the case
of Nationalization, Insolvency or Merger Event, a unit consisting of the number
or amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization, Insolvency or
Merger Event; provided that if such Nationalization, Insolvency or Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.

In the event that an Early Termination Date or Additional Termination Event
occurs or is designated with respect to the Transaction as a result of a
Termination Event or an Event of Default and, as a result, Counterparty owes an
amount to the Dealer, such amount shall be deemed to be zero.

 

16



--------------------------------------------------------------------------------

  (n) No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

 

  (o) Registration. Counterparty hereby agrees that if, in the good faith,
commercially reasonable judgment of Dealer, the Shares (“Hedge Shares”) acquired
by Dealer for the purpose of hedging its obligations pursuant to the Transaction
cannot be sold in the public market by Dealer without registration under the
Securities Act, Counterparty shall, at its election, (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, make available to
Dealer an effective registration statement under the Securities Act and
(A) enter into an agreement, in form and substance satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered
offering, (B) provide accountant’s “comfort” letters customary in form for
registered offerings of equity offering of its size, (C) provide disclosure
opinions of nationally recognized outside counsel to Counterparty reasonably
acceptable to Dealer, (D) provide other customary opinions, certificates and
closing documents customary in form for registered offerings of equity
securities and (E) afford Dealer a reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty customary in scope for
underwritten offerings of equity securities; provided, however, that if Dealer,
in its sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty,
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into and comply with a private placement agreement substantially similar
to private placement purchase agreements customary for private placements of
equity securities, in form and substance satisfactory to Dealer (in which case,
the Calculation Agent shall make any commercially reasonable adjustments to the
terms of the Transaction that are necessary, in its reasonable judgment, to
compensate Dealer for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement), or (iii) purchase
the Hedge Shares from Dealer at the closing price on such Exchange Business
Days, and in the amounts, requested by Dealer.

 

  (p) Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

  (q) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Dealer’s rights in respect of any transactions other than the
Transaction.

 

  (r) Securities Contract. The parties hereto agree and acknowledge that Dealer
is one or more of a “financial institution” and “financial participant” within
the meaning of Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge (A) that this Confirmation is a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment” or a “transfer” within the meaning of Section 546 of the
Bankruptcy Code and (B) that Dealer is entitled to the protections afforded by,
among other sections, Section 362(b)(6), 362(b)(27), 362(o), 546(e), 546(j),
548(d)(2), 555 and 561 of the Bankruptcy Code.

 

17



--------------------------------------------------------------------------------

  (s) No Material Non-Public Information. On each day during the period
beginning on the date on which the offering of the Convertible Notes was first
announced and ending on the day on which Dealer has informed Counterparty in
writing that Dealer has completed all purchases of Shares or other transactions
to hedge initially its exposure with respect to the Transaction, Counterparty
represents and warrants to Dealer that it is not aware of any material
non-public information concerning itself or the Shares. “Material” information
for these purposes is any information to which an investor would reasonably
attach importance in reaching a decision to buy, sell or hold Shares.

 

  (t) Right to Extend. Dealer may postpone any Exercise Date or postpone or
extend any other date of valuation or delivery with respect to some or all of
the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Settlement Amount for such Options), if Dealer
determines, in its commercially reasonable discretion based on the advice of
counsel to Dealer, that such postponement or extension is reasonably necessary
or appropriate to preserve Dealer’s or its affiliate’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions or to enable Dealer
or its affiliate to effect purchases of Shares in connection with its hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
or such affiliate were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer and/or such affiliate.
For the avoidance of doubt, Dealer shall not exercise its rights under this
Section 5(t) in a discriminatory manner.

 

  (u) Payments on Early Termination. The parties hereto agree that for the
Transaction, for the purposes of Section 6(e) of the Agreement, Second Method
and Loss will apply. The Termination Currency shall be USD.

 

  (v) Governing Law. The law of the State of New York (without reference to
choice of law doctrine).

 

  (w) Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

 

  (x) Part 2(b) of the ISDA Schedule – Payee Representation:

For the purpose of Section 3(f) of this Agreement, Counterparty makes the
following representation to Dealer:

Counterparty is a corporation established under the laws of the State of
Delaware and is a U.S. person (as that term is defined in Section 7701(a)(30) of
the United States Internal Revenue Code of 1986, as amended).

For the purpose of Section 3(f) of this Agreement, Dealer makes the following
representation to Counterparty:

(A) Each payment received or to be received by it in connection with this
Agreement is effectively connected with its conduct of a trade or business
within the United States; and

 

18



--------------------------------------------------------------------------------

(B) It is a “foreign person” (as that term is used in Section 1.6041-4(a)(4) of
the United States Treasury Regulations) for United States federal income tax
purposes.

 

  (y) Part 3(a) of the ISDA Schedule – Tax Forms:

Party Required to Deliver Document

 

    

Form/Document/Certificate

  

Date by which to be Delivered

Counterparty    A complete and duly executed United States Internal Revenue
Service Form W-9 (or successor thereto.)    (i) Upon execution and delivery of
this Agreement; (ii) promptly upon reasonable demand by Dealer; and (iii)
promptly upon learning that any such Form previously provided by Counterparty
has become obsolete or incorrect. Dealer    A complete and duly executed United
States Internal Revenue Service Form W-8ECI (or successor thereto.)    (i) Upon
execution and delivery of this Agreement; and (ii) promptly upon learning that
any such Form previously provided by Dealer has become obsolete or incorrect.

Counterparty

and Dealer

   Any forms required to be delivered pursuant to sections 1471(b) or section
1472(b)(1) of the Code and any other documentation reasonably requested by the
other party as it relates thereto.    On or before such forms are prescribed by
law to be supplied and otherwise at the time or times reasonably requested by
the other party, but in no event before the form and content of such forms or
other documentation are made known by the IRS.

 

  (z) Additional ISDA Schedule Terms

(i) Automatic Early Termination. The “Automatic Early Termination” provision of
Section 6(a) of the Agreement will not apply to Dealer and will not apply to
Counterparty.

(ii) Consent to Recording. Each party (i) consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between officers or employees of the parties, (ii) waives any
further notice of such monitoring or recording, and (iii) agrees to notify (and,
if required by law, obtain the consent of) its officers and employees with
respect to such monitoring or recording. Any such recording may be submitted in
evidence to any court or in any Proceeding for the purpose of establishing any
matters pertinent to this Transaction.

(iii) Severability. In the event any one or more of the provisions contained in
this Confirmation or the Agreement (including the CSA deemed attached thereto)
shall be held illegal, invalid or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby.

 

  (aa)

Foreign Account Tax Compliance Act. (a) For purposes of any Payer Tax
Representation, the words “any tax from any payment” shall not include any tax
imposed under Sections 1471 and

 

19



--------------------------------------------------------------------------------

  1472 of the Internal Revenue Code of 1986, as amended, (or the United States
Treasury Regulations or other guidance issued thereunder) (“FATCA Withholding
Tax”); and (b) the definition of “Indemnifiable Tax” shall not include any FATCA
Withholding Tax.

6. Account Details:

 

  (a) Account for payments to Counterparty:

To be provided by Counterparty

Account for delivery of Shares to Counterparty:

To be provided by Counterparty

 

  (b) Account for payments to Dealer:

Bank: Barclays Bank plc NY

ABA# 026 00 2574

BIC: BARCUS33

Acct: 50038524

Beneficiary: BARCGB33

Ref: Barclays Bank plc London Equity Derivatives

7. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Dealer for the Transaction is: Inapplicable, Dealer is not a
Multibranch Party.

8. Notices:

For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

DFC Global Corp.

Attention: Eric Erickson; Treasurer

Telephone No.: (610) 640-6495

Facsimile No.: (610) 640-6435

1436 Lancaster Avenue

Berwyn, PA 19312

 

  (b) Address for notices or communications to Dealer:

Barclays Capital Inc.

745 Seventh Ave.

New York, NY 10019

Attention: General Counsel

Telephone: (+1) 212-412-4000

Facsimile: (+1) 212-412-7519

 

20



--------------------------------------------------------------------------------

with a copy to:

Barclays Capital Inc.

745 Seventh Ave.

New York, NY 10019

Attn:    Paul Robinson Telephone:    (+1) 212-526-0111 Facsimile:    (+1)
917-522-0458

and

Barclays Bank PLC, 5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile: 44(20) 777 36461

Phone: 44(20) 777 36810

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

21



--------------------------------------------------------------------------------

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Dealer a facsimile of the fully-executed
Confirmation to Dealer at (+1) 917-522-0458. Originals shall be provided for
your execution upon your request.

Very truly yours,

 

BARCLAYS CAPITAL INC. acting solely as Agent in connection with this Transaction
By:  

/s/ Paul Robinson

  Name: Paul Robinson   Title: Managing Director

Accepted and confirmed as of the Trade Date:

 

DFC GLOBAL CORP. By:  

/s/ William M. Athas

  Name: William M. Athas  

Title:

  Senior Vice President, Finance and Corporate Controller

[Signature Page to the Base Bond Hedge Confirmation]



--------------------------------------------------------------------------------

SCHEDULE A

For purposes of this Transaction, the following terms shall have the following
values/meanings:

 

1.      Strike Price:      USD21.3237. 2.      Premium:      USD21,890,000.